                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                     )           CASE NO. 8:17cr111
                                              )
                     Plaintiff,               )
                                              )
       vs.                                    )                    ORDER
                                              )
CHADWICK LYNN BOARD,                          )
                                              )
                     Defendant.               )

       This matter is before the Court on the Defendant’s Motion for Leave to Appeal In

Forma Pauperis, ECF No. 60. Defendant Chadwick Lynn Board seeks to appeal this

Court’s Memorandum and Order and Judgment (ECF Nos. 50, 51) denying his 28 U.S.C.

§ 2255 motion. The Court’s Order (ECF No. 55) construed his Notice of Appeal as a

Motion for Certificate of Appealability and denied the Motion. For the reasons the Court

denied the request for a Certificate of Appealability, the Court will also deny the Defendant

leave to proceed in forma pauperis.

       IT IS ORDERED:

       1.     The Defendant does not have leave to proceed in forma pauperis on appeal;

              and

       2.     The Clerk is directed to mail a copy of this Order to the Defendant at his last

              known address and to the U. S. Court of Appeals for the Eighth Circuit.

       DATED this 11th day of June 2019.

                                          BY THE COURT


                                          s/Laurie Smith Camp
                                          Senior United States District Judge
